DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.
 
Applicant’s amendment, filed 10/21/2021, has been entered.
Claims 2, 4-77, 79-89, 91-93, 95-96, 99-103, 106-107 have been canceled.
Claims 113-121 have been added.
Claims 1, 3, 78, 90, 94, 97-98, 104-105, 108-121 are pending and currently under examination as they read on a method for reducing the risk of mortality comprising administering a PCSK9 antibody.

The previous 103 rejection has been withdrawn in view of Applicant’s amendment, filed 10/21/2021, particularly in Applicant’s cancellation of claim 107.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 78, 90, 94, 97-98, 104-105, 108-121 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bessac et al. (US 2015/0284473 A1, cited in IDS) as evidenced by the instant specification.
Applicant’s argument and amendment have been considered in full and have not been found convincing to overcome the rejection of record.  The rejection of record is reiterated below for Applicant’s convenience.
Bessac et al. disclosed a method for reducing the risk of mortality comprising administering the same PCSK9 antibody, alirocumab or mAb316P (see entire document, in particular, see, e.g., Abstract and Brief Summary of the Invention).  As evidenced by the instant specification, the recited antibody with HCVR and LCVR of SEQ ID NOs: 1 and 6 and CDRs of SEQ ID NOs: 2-4, 7, 8 and 10 is alirocumab or mAb316P (see instant specification paragraph [0183]).  It is noted that the prior art reference is Applicant’s prior disclosure of the clinical trials, Odyssey, aimed to study the effects of alirocumab on high CV risk patients who are on maximally tolerated statin or intolerant to statin (see paragraphs [0172]).  In particular, Bassac et al. taught patients having LDL-C level greater than or equal to 100 mg/dL (see, e.g., 
With respect to the newly added limitation, it is noted that Bessac also taught selecting patients who has peripheral artery disease and/or cerebrovascular disease or who has had CABG (see, e.g., paragraphs [0121], [0138], [0139] and Table 1].  
Therefore, the rejection is maintained as it applies to amended and newly added claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 78, 90, 94, 97-98, 104-105, 108-121 rejected on the ground of nonstatutory double patenting as being unpatentable over the following claims of U.S. Patents in view of Bessac et al. (US 2015/0284473 A1).

Claims 
9561155 
1-25
9550837 
1-10
10772956 
1-17
10544232 
1-16
10494442 
1-20
10428157 
1-13
10111953 
1-12
10076571 
1-25


The above mentioned patent claims disclosed a method of administering anti-PCSK9 antibody, alirocumab, in patients for treatments of various conditions such as hypercholesterolemia, elevated lipoprotein(a), atherosclerosis formation, need for lipoprotein apheresis, etc.  Even though the patent claims did not explicitly recite reducing the risk of mortality, by administering the same antibody one would necessarily reduce the risk of mortality.  Moreover, it would have been obvious to one of ordinary skill in the art to use the method disclosed by the patent claims for reducing the risk of mortality in high CV risk patients because PCSK9 is been well known in the art to be associated with coronary heart disease risk before the effective filing date of the claimed invention.  For example, Bessac et al. taught selecting patients who have had acute coronary event and PAD and/or CeVD or CABG for alirocumab treatment study to assess CV risk reduction (see above 102 rejection).  Upon reading the patent claims and teachings of Bessac, one of ordinary skill in the art would have 
Therefore, the patent claims in view of Bessac et al. would render obvious of the present claims.

Claims 1, 3, 78, 90, 94, 97-98, 104-105, 108-121 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the following claims of copending Applications in view of Bessac et al. (US 2015/0284473 A1).
Co-pending Applications 
claims
14511975
1, 61, 63-72 74 75 77 79-83
14657192
1, 45-52, 54-60, 62-63, 65-76
16662313
92-102
16707492
93-109
16415837
79-86
16365317
30-45
16022255
1-10



Therefore, the co-pending claims in view of Bessac et al. would render obvious of the present claims.
This is a provisional nonstatutory double patenting rejection.


Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        February 23, 2022